Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00144-CR

                             Gerardo Gabriel DE LA FUENTE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011-CRN-000962-D2
                       Honorable Monica Z. Notzon, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 2, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice